Appeal from an amended order of the Livingston County Court (Ronald A. Cicoria, J.), entered February 6, 2006. The amended order denied defendant’s application to be resentenced pursuant to Penal Law § 70.71.
It is hereby ordered that the amended order so appealed from be and the same hereby is unanimously reversed on the law and the matter is remitted to Livingston County Court for a hearing in accordance with the following memorandum: The People correctly concede that County Court erred in denying the application of defendant for discretionary resentencing pursuant to Penal Law § 70.71 without conducting a hearing. We therefore reverse the amended order and remit the matter to County Court for a hearing on defendant’s application (see id.). Present—Gorski, J.P, Martoche, Smith, Lunn and Pine, JJ.